department of the treasury internal_revenue_service washington d c date number info release date uil conex cc psi attention dear i am responding to your inquiry dated date on behalf of your constituent rulemaking on the definition of a highway vehicle for federal excise_tax purposes wrote about a notice of proposed this proposed rule appeared in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider his comments before we finalize the regulations i appreciate any questions please contact me at comments thank you for forwarding his letter if you have sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure
